Citation Nr: 1004138	
Decision Date: 01/27/10    Archive Date: 02/16/10	

DOCKET NO.  01-09 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and, if 
so, whether the claim may be reopened.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to August 1968.  
He served in Vietnam from September 1965 to September 1966.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in January 2009 at which time it was remanded 
for further development.  The case has been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in 
October 1999.  The Veteran was notified of the denial action 
by communication dated January 29, 2000.  a timely appeal did 
not ensue.

2.  Received on September 21, 2001, was a communication that 
was construed as requesting to reopen the previously denied 
claim.

3.  Evidence received since the October 1999 rating decision 
is cumulative of previously considered evidence, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The October 1999 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Evidence received since the October 1999 RO decision in 
support of claim for service connection for PTSD is not new 
and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5102 and 5103(A), and implemented 
in part at 38 C.F.R. § 3.159 (2009), provides, among other 
things, for notice and assistance to VA claimants under 
special circumstances.  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, what information and evidence VA will 
obtain, and what information and evidence the claimant is 
expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  Those elements are:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

As a result of the Board's remand in January 2009, the 
Veteran was provided with a letter dated later that month 
notifying him that new and material evidence was needed to 
reopen his claim.  He was told that his claim had previously 
been denied because there was no credible supporting evidence 
showing that the claimed in service stressors had actually 
occurred.  He was informed that the evidence he submitted had 
to relate to that fact.  He was asked to provide more 
specific information with regard to his claimed stressors.  
The letter and others met the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
the evidence to substantiate a claim and the relative duties 
of VA and the claimant to obtain evidence), and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying documents that 
satisfy VCAA notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Kent v. Nicholson, 20 Vet. App. 1 (2006) (elements of a new 
and material evidence claim).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist a Veteran in obtaining evidence necessary to 
substantiate a claim.  Service treatment records and VA post 
service medical records have been obtained and associated 
with the claims file.  Information has been obtained from the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Unit Records 
Research (CURR)).  The Veteran has been asked on more than 
one occasion to provide more specific information with regard 
to his claimed stressful experiences in service, but, for 
whatever reason, he has failed to provide more specific 
information.  Accordingly, the Board concludes that no 
further assistance to the Veteran in developing the facts 
pertinent to the claim is required.  The Board finds that VA 
has fulfilled its duties to notify and assist the Veteran in 
the claim under consideration.  Adjudication of the claim at 
this juncture, without directing or accomplishing any 
additional notification and/or development action poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

New and Material Evidence

In October 1999, the RO denied the claim of service 
connection for PTSD.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award of disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 3.160, 20.202, 20.1103.  The Veteran did not 
initiate a timely appeal of the October 1999 rating decision 
and it therefore became final.

The claim for service connection for PTSD may, however, be 
reopened, if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  A communication was 
received by the RO on September 21, 2001.  Reference was made 
to the claim for service connection for PTSD.  

New and material evidence is defined by regulation.  As the 
claim was received after August 29, 2001, the current version 
with regard to definition of new and material evidence 
applies.  "New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim." 
38 C.F.R. § 3.156.

As noted, in order for the evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  

The RO determined in October 1999 that there was no credible 
supporting evidence to show that any claimed in service 
stressors actually occurred.  Thus, while the Veteran was 
given a diagnosis of PTSD following examination in May 1999, 
a stressor supporting such a diagnosis was not corroborated 
by the evidence of record.  

The pertinent evidence added to the record since the 1999 RO 
decision includes a February 2005 letter from the JSRRC (then 
known as the CURR) which verified that they could not find an 
indication of a soldier having been killed on July 10, 1966, 
from the Veteran's unit, that being the 124th Transportation 
Company.  The CURR requested that the soldier be identified 
by name if further action was to be undertaken.  The CURR 
also stated that a review of daily staff journals and 
operational reports for the 124th Transportation Company from 
June to July 1966 did not reveal that members of the 
Veteran's unit were killed in a convoy ambush in June 1966 as 
reported by the Veteran.  

Additional evidence also includes information from the JSRRC 
received in 2007.  It indicated that "we have reviewed the 
unit history submitted by the 124th Transportation Company 
for the year 1966.  There were no casualties or an ambush 
recorded in the history.  The unit was located at Tan San 
Nhut Airfield until late January 1966, then to M and M Villas 
at Saigon Port.  We have reviewed the Department of Defense 
Casualty files (which are incomplete).  They do not reflect 
any casualties from [the Veteran] unit during the time frame 
provided.  They do record one member killed in 1968, one in 
1969, and one in 1970.  We have also reviewed the morning 
reports (MR) submitted by the 124th Transportation Company.  
They do not reflect a casualty from the cable incident or the 
ambush as stated by [the Veteran].  They do record a member 
of the unit injuring his ankle when he fell down after 
leaving the TC Hill Club on June 19, 1966, and another member 
injured when he drove his deck mule into a ditch on June 26, 
1966.  The unit rosters submitted by the 124th Transportation 
Company dated January 31 and July 31, 1966, both list 
Specialist 4th Class [the Veteran] with a military 
occupational specialty of 76K (General Supply Specialist).  
Both rosters also report his middle initial as J.  Both do 
record his serial number as [........].  The Daily Staff Journal 
(JD) submitted by the US Military Assistance Command, Vietnam 
(MACV), dated July 17, 1966, records the Saigon Port area as 
receiving small arms fire and mortars that date for about 5 
to 10 minutes.  No casualties or damage is (sic) reported.  
If "[the Veteran] is able to furnish full names and complete 
unit designations of the casualties he listed, we may be able 
to do further research."

Unfortunately, the record reflects the Veteran, for whatever 
reason, failed to respond to requests for further information 
with regard to his claimed stressors.

The record also contains reports of VA outpatient visits on 
periodic occasions.  

While the evidence is new in the sense it was not previously 
before agency decision makers, the evidence is not found to 
be material as contemplated under 38 C.F.R. § 3.156 (a).  The 
RO denied the claim in 1989 because stressors providing 
supporting evidence of PTSD have not been corroborated.  
Without such evidence corroborating the evidence of a 
stressor, service connection for PTSD is not in order.  The 
Board notes that the evidence reflects VA attempted to help 
the Veteran in corroborating his claimed stressful incidents, 
but the evidence obtained from the JSRRC does not corroborate 
any of the Veteran's claimed stressful incidents.  Therefore, 
because new and material evidence had not been received, the 
Board finds that the previously denied claim of service 
connection for PTSD is not reopened.


ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


